DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4 and 6-20 were pending with claims 1-4 and 8-20 rejected and claims 6-7 objected to in the previous non-final office action. Claims 1, 7, and 18 were amended. Claims 6 and 17 were cancelled and new claim 21 was added. Claims 1 and 17-18 were amended and new claim 20 was added. Claims 1-4, 7-16, and 18-21 are examined in this office action and are allowed. 

Response to Arguments
Claim Objections:
Claims 6-7 were previously objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Applicant has cancelled claim 6 and added its subject matter to independent claim 1, and has rewritten claim 7 in independent form – therefore the previous claim objections are overcome. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-4 and 8-20 (pgs. 13-14 of remarks filed 5/24/2022) have been fully considered and they are persuasive. Please see “Allowable Subject Matter” below including the reasons for allowance over the prior art. 

Allowable Subject Matter
Claims 1-4, 7-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 are allowable over the prior art for the following reasons: None of the cited prior art teaches the unmanned aerial vehicle checking whether a first photographed image contains an authentication image that is displayed on a terminal of the user in a first display mode, acquiring distance information between the unmanned aerial vehicle and the user, and then checking whether the photographed image contains the authentication image in a second display mode different from the first display mode to thereby perform checking in a stepwise manner depending on the distance information, when the distance information indicates a distance smaller than a predetermined distance, wherein the terminal of the user changes the authentication image from the first display mode to the second display mode when the distance information indicates the distance smaller than the predetermined distance. 
In particular, while US 20160068264 A1 to Ganesh teaches the drone using a camera to capture a QR code or other displayed pattern on the user’s mobile device (Ganesh: ¶ 0060, ¶ 0063-0064), KR 20160142017 A to Seo teaches using a camera for facial recognition and/or biometric authentication (Seo: Pg. 11, 422-447 of attached translation), US 9158904 B1 to Ross teaches checking a measuring distances of captured image situations (Ross: Col. 3: 61 – Col. 4: 54, Col. 6: 2-18, Col. 13: 5-24, Col. 13: 25-41), and US 20150350520 A1 to Yamashita teaches a predetermined pattern switching between authentication images that are displayed by a user terminal in a predetermined display order/timing (Yamashita: ¶ 0039, ¶ 0042-0044), none of the above references would have rendered obvious to one of ordinary skill in the art the user’s terminal switching to a second display mode for the authentication image in response to the distance of the drone reaching a predetermined threshold distance and the drone capturing the authentication image in the second display mode in response to the distance being less than the threshold distance, when considered in the context of the claims as a whole. 
NPL Reference U (“Jeon”, see currently attached PTO-892) teaches methods for vision based autonomous landing for UAVs including estimating relative altitude from a landing pad using a series of images (pgs. 274-279) - but does not cure the deficiencies above. The other previously cited references including US 9523986 B1 to Abebe et al. (Abebe, previously cited), WO 2015114149 A1 to Gunther (see previously attached English translation dated 10/14/2020), and US 20120298752 A1 to Kim (previously cited) also would not cure the deficiencies of the references above. Dependent claims 2-4, 8-16, and 19-20 are also allowable over the prior art as they depend from claim 1. 
Regarding independent claims 7 and 21: Claims 7 and 21 are also allowable over the prior art for similar reasons to independent claims 1/18 above. In particular, while Ganesh, Seo, Ross, and Yamashita disclose the teachings discussed above, none of the previous or newly cited prior art would have rendered obvious to one of ordinary skill in the art, performing checking by determining whether a degree of similarity between a situation of the first location and a predetermined situation is equal to or larger than a threshold value, wherein the situation is contained in the photographed image obtained by photographing the situation of the first location by the camera, acquire distance information on a distance between the unmanned aerial vehicle and the user, and cause the unmanned aerial vehicle to move to the user when the distance information indicates a distance larger than a predetermined distance and change the threshold value and perform determination based on the changed threshold value, to thereby perform checking in a stepwise manner depending on the distance information, when the distance information indicates a distance smaller than the predetermined distance, thereby requiring the “checking” step to occur again based on changes to the distance information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628